     3:19-cr-00560-MGL       Date Filed 09/30/19    Entry Number 29       Page 1 of 1




                         UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION


UNITED STATES OF AMERICA                  )       CRIMINAL NO. 3:19-cr-00560-MGL
                                          )
              v.                          )
                                          )
BRIAN SCHRIBER                            )                    ORDER

       Upon consent motion of the Defendant Schriber and the United States, this Court

hereby continues the above-referenced case until further order. The continuance is

justified because the defendant is being considered for participation in the Pretrial

Diversion Program and the Court finds that the ends of justice served by granting this

continuance outweigh the best interests of the public and the defendant in a speedy trial.

If the defendant is accepted into the Program, he will avoid the burden of a felony

conviction and the public will avoid the costs associated with a prosecution of this matter.

       The Court therefore orders that the above-referenced case be continued until

further notice. Said continuance is excluded from the time in which this case must be

brought to trial under the Speedy Trial Act pursuant to Title 18, United States Code,

Section 3161(h)(2).

       IT IS SO ORDERED.


                                                  s/ Mary Geiger Lewis
                                                  MARY GEIGER LEWEIS
                                                  UNITED STATES DISTRICT JUDGE


Columbia, South Carolina
September 30, 2019


                                              1
